Citation Nr: 0517473	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-13 705	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for hypertension, secondary 
to post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel




INTRODUCTION

The veteran served on active duty from April 1969 to March 
1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a December 2001 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  

The case was remanded by the Board in November 2004.  


FINDING OF FACT

Hypertension was not evident during service or until many 
years thereafter and is not shown, based on the evidence as a 
whole, to have been caused by any in-service event or caused 
or aggravated by a service-connected disease or injury.


CONCLUSION OF LAW

Hypertension was neither incurred in nor aggravated by 
service nor may it be presumed to have been incurred therein.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2004).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) eliminates 
the concept of a well-grounded claim, and redefines the 
obligations of VA with respect to the duty to assist.  See, 
38 U.S.C.A. §§ 5102, 5103, 5103, 5107 (West 2002).  The law 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The final rule implementing the VCAA, which 
was published on August 29, 2001 has been codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a).  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  The notification must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim, or something to the effect that the claimant should 
"give us everything you've got pertaining to your 
claim(s)."  This new "fourth element" of the notice 
requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  

It is found that the RO has provided the veteran with the 
appropriate notice for compliance with the VCAA.  In this 
regard the RO notified the appellant of the requirements 
necessary to establish his claim in the statement of the case 
and supplemental statements of the case.  In addition, the 
veteran was furnished a letter in January 2001, August 2002, 
June 2003 and in February 2004, that provided notification of 
the information and medical evidence necessary to 
substantiate this claim, the information and evidence that VA 
would seek to provide, and the information and evidence the 
appellant was expected to provide.  In addition, in June 2003 
and February 2004, the RO asked the appellant to submit 
information regarding any evidence that he believes pertains 
to the claim.  See 38 U.S.C.A.  § 5103(a) (West 2002); 38 
C.F.R. 3.159(b) (2004); Quartuccio v. Principi 16 Vet. App. 
183 (2002).  

The RO has also made reasonable efforts to obtain relevant 
records adequately identified by the veteran.  The veteran 
has been afforded a VA examination during the course of this 
claim and had the opportunity for a hearing on appeal.  In 
response to the notification letters furnished in August 2002 
and June 2003, the veteran indicated where evidence could be 
obtained, specifically at the VAMC in Orlando, Florida.  
Thus, under the circumstances in this case, VA has satisfied 
its duties to notify and assist the veteran, and adjudication 
of this appeal poses no risk of prejudice to the veteran.  
See, e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993) and 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005).

The veteran is claiming service connection for hypertension, 
specifically as being caused or aggravated by his service-
connected PTSD.  Review of the record shows that service 
medical records are not currently available and efforts to 
obtain them have not been successful.  In any event, based on 
the veteran's own statements and the medical records, 
hypertension is first shown in medical records submitted in 
connection with the veteran's current claim many years after 
service.  Thus, his hypertension is not shown to be 
manifested during service or within one year thereafter.  

The Board must note the lapse of many years between the 
veteran's separation from service and the first treatment for 
the claimed disorder.  The United States Court of Appeals for 
the Federal Circuit has determined that such a lapse of time 
is a factor for consideration in deciding a service 
connection claim.  Maxson v. Gober, 230 F.3rd 1330, 1333 
(Fed. Cir. 2000).

As noted, the veteran's primary contention is that his 
hypertension is related to his service connected PTSD.  
Service connection for PTSD was established by rating 
decision dated in May 2000.  The current evaluation is 70 
percent disabling.  In addition, service connection has been 
established for tinnitus, rated 10 percent disabling, and 
bilateral hearing loss, evaluated as noncompensable.  The 
veteran has been found to be totally disabled by reason of 
individual unemployability due to service connected 
disability.  

In support of his claim, the veteran has submitted statements 
from physicians.  The first, dated in March 2003, is from a 
VA primary care physician who indicated that the veteran had 
a history of PTSD that was related to service and that he 
also had hypertension since, at least, September 2000.  The 
doctor rendered an opinion that it was most likely that the 
chronic PTSD had contributed to his developing of 
hypertension.  The second, dated in September 2004, is from a 
private physician who indicated that the veteran suffered 
from PTSD that had caused aggravation of his hypertension.  
The third, dated June 2005, also supports the veteran's 
claim.   

An examination was conducted by VA in January 2005.  At that 
time, it was reported for clinical purposes that the veteran 
had been diagnosed as having hypertension in 1994 by a 
private physician.  At that time, he was placed on medication 
and advised regarding bed rest and diet.  His medical records 
included hypertensive blood pressure readings in February 
2000.  His history of PTSD began in June 1999.  The doctor 
noted that an assessment of PTSD was made by VA examiners in 
August and September 1999.  

After examination, the impression was hypertension.  The 
examiner rendered an opinion that the hypertension was not as 
likely as not caused by PTSD, as the hypertension was 
diagnosed years before the diagnosis of PTSD was made.  

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

Service connection may be granted for disability which is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  "When aggravation 
of a veteran's non-service-connected condition is proximately 
due to or the result of a service-connected condition, such 
veteran shall be compensated for the degree of disability 
(but only that degree) over and above the degree of 
disability existing prior to the aggravation."  Allen v. 
Brown, 7 Vet. App. 439 (1995).

The veteran's claim that hypertension is related to his 
service connected PTSD is supported by several physicians.  
These physicians did not; however, provide a clear rationale 
for the conclusions that were reached.  See also Swann v. 
Brown, 5 Vet. App. 229, 233 (1993) (medical opinion premised 
on unsubstantiated account is of no probative value and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (Board is not bound to 
accept doctor's opinion based exclusively on claimant's 
recitations).  

For the most part, these doctors appear to base their views 
on the principle that hypertension could be caused or 
aggravated by PTSD.  This fact is not in dispute.  The 
critical question in this case is whether, in this case, PTSD 
has caused or aggravated the veteran's hypertension.  It is 
for this reason that a VA examination was undertaken. 

The VA physician who evaluated the veteran's disability in 
January 2005 gave a complete review of the veteran's medical 
history and gave, in the Board's opinion, a very credible 
reason why the hypertension was not related to the PTSD (that 
it was diagnosed years before PTSD).  The report is also very 
detailed.  The basis for the opinion (based on examination of 
the veteran) is far clearer than the opinions of the doctors 
cited above. 

For this reason, service connection for hypertension is not 
found to be warranted and the claim must be denied.  The 
Board finds that this VA medical opinion is entitled to 
greater probative weight than those that support the 
veteran's claim. 


ORDER

Service connection for hypertension on a direct or secondary 
basis is denied.  


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


